Citation Nr: 1739501	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-33 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to April 1, 2009 for retinopathy due to type II diabetes mellitus, and in excess of 30 percent thereafter.

2.  Entitlement to a rating in excess of 10 percent prior to March 14, 2009 for congestive heart failure, and in excess of 60 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's retinopathy and heart disability claims were initially granted service connection by the RO in an October 2008 rating decision.  The Veteran was awarded a 20 percent rating for his retinopathy, effective November 14, 2007 and a noncompensable rating for his heart disability, effective September 11, 2008.  Thereafter, the RO issued an August 2009 rating decision in which the retinopathy rating was increased to 30 percent effective April 1, 2009 and the heart disability rating was increased to 10 percent prior to March 14, 2009, and 60 percent from that date.  Although higher ratings have been assigned by the RO for the retinopathy and heart claims, the increased rating matters remain in appellate status as the maximum ratings have not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran testified at a Travel Board hearing in April 2017 before the undersigned Veterans Law Judge.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The most recent VA examination addressing the Veteran's service-connected heart disability was in February 2011.  The examiner diagnosed the Veteran with ischemic heart disease, secondary to coronary artery disease and hypertensive heart disease.  He indicated there was an echocardiogram of record which demonstrated left ventricular hypertrophy, ejection fraction of 56 percent and mild global hypokinesis.  He indicated testing showed 6-7 METs with no significant limitations due to the heart.

As noted, the Veteran was afforded an April 2017 Board hearing in which he indicated he is severely limited by his heart condition, including experiencing difficulty climbing stairs.  He noted symptoms of chest pain and dizziness.  Although the Veteran did not specifically state that his heart disability had worsened, the Board finds that he at least suggested such at the hearing.  Based on the April 2017 hearing, as well as more than six years passing since the most recent VA heart examination, the Board finds a new VA examination is warranted to assess the current nature and severity of his heart disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

With regard to the Veteran's retinopathy, he was most recently afforded a March 2011 VA examination.  The examiner diagnosed him with proliferative diabetic retinopathy and noted the Veteran's best corrected right eye vision was 20/20 at a distance and 20/25 near.  His best corrected left eye vision was listed as 20/50 at a distance and 20/70 near.

The Veteran testified at the April 2017 Board hearing that he gets retina examinations every 6 to 8 months and that his condition has worsened.  However, he noted his last three retinopathy visits have been found stable.  The Veteran further reported that he cannot drive at night and that his depth perception is poor.  As the evidence supports a potential worsening of the disability, the Board finds the Veteran should be afforded a new VA examination for his retinopathy to assess the current nature and severity of the disability.  See Snuffer, 10 Vet. App. at 400.

The Veteran indicated during the April 2017 Board hearing that he receives treatment for his disabilities with the VA.  He also submitted records at that time.  The Veteran also noted that he was hospitalized a few times in a private hospital for congestive heart failure.  Therefore, upon remand, updated VA treatment records should be requested, as well as any outstanding relevant private treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records since May 2013.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all private providers who treated him for the two disabilities on appeal.  After securing any necessary releases, request any relevant records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

3.  Thereafter, schedule the Veteran for a VA examination to determine the severity of his service-connected heart disability.  

4.  Also, schedule the Veteran for a for a VA examination to determine the severity of his service-connected retinopathy.  

5.  Finally, readjudicate the appeal.  If any benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

